Citation Nr: 0733464	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to June 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision in which the RO denied 
the veteran's claim for service connection for headaches.  In 
September 2003, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in December 
2005.

In his December 2005 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In an August 2007 letter, the veteran indicated that he would 
not be present at the hearing, but that he would like to be 
represented.  In September 2007, the veteran's representative 
provided an oral statement on the veteran's behalf during the 
scheduled hearing before the undersigned Veterans Law Judge 
at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no medical evidence or opinion to support the 
veteran's assertions of a chronic headache disability that 
had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in February 2002 and April 2003 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The August 
2003 RO rating decision reflects the initial adjudication of 
the claim after issuance of those letters.  Hence, the 
February 2002 and April 2003 letters-which meet the first 
three of Pelegrini's content of notice requirements-also 
meet the VCAA's timing of notice requirement.  While the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim, the 
claims file reflects that the veteran has submitted evidence 
in support of his claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

Regarding the Dingess/Hartman elements, the Board notes that 
the RO notified the veteran regarding the assignment of 
disability ratings and effective dates in a post-rating, 
August 2007 letter.  However, the timing of this notice is 
not shown to prejudice the veteran.  Because the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA treatment records.  Also of record and 
considered in connection with the claim are various 
statements submitted by the veteran or by his representative, 
on his behalf, and a transcript of the September 2007 Board 
hearing (during which the representative offered a 
statement).  

The Board notes that the veteran's service medical records 
are not associated with the claims file.  In April 2003, the 
RO received a response from the National Personnel Records 
Center (NPRC) that the veteran's service medical records were 
destroyed in a fire at the NPRC.  In June 2005 and October 
2006, the RO made formal findings that the veteran's service 
medical records were unavailable after noting that all 
efforts to obtain the information had been exhausted and that 
further attempts would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  June 2005 and October 2006 letters informed 
the veteran and his representative of the RO's inability to 
obtain the service medical records.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to attempt to obtain the veteran's service medical records, 
and that no further action in this regard is required.

The Board also acknowledges the request of the appellant's 
representative that the appellant be scheduled for a VA 
examination to evaluate his claimed headache disability.  The 
Board emphasizes, however, that the claim is one for service 
connection.  In this case, there is no medical evidence 
whatsoever to support the claim, particularly on the matter 
of whether the veteran has a current headache disability that 
had its onset in service, as alleged.  As the current record 
does not reflect even a prima facie claim for service 
connection for the claimed disability, VA has no obligation 
to obtain any medical opinion commenting upon the etiology of 
the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the appellant's 
behalf, the Board finds that service connection for headaches 
is not warranted.  

As noted above, the veteran's service medical records are, 
unfortunately, unavailable.  That fact notwithstanding, the 
Board has considered the other evidence of record that may 
bear on the question under consideration.  

The veteran has asserted that his headaches began in service 
and have continued to the present.  However, the record is 
devoid of any medical evidence whatsoever to support the 
veteran's claim.  

The veteran was hospitalized at the VA Hospital in Denver in 
September 1959 for complaints of continuous headaches since 
1954.  The veteran gave a history of the onset of frontal 
headaches 30 days after his entry into service.  Examination, 
neurological consultation and EEG were negative.  The 
physician opined that the veteran had no evidence of a 
neurological disease, but felt that his symptoms represented 
a chronic anxiety reaction.  The diagnosis was observation 
for neurological disease manifested by headaches and blackout 
spells, no disease found.  

VA treatment records from November 1998 to October 2005 
reflect that the veteran next complained of headaches in 
January 2003, when he complained of chronic headaches for 40 
years.  In March 2003, the veteran reported a history of 
frequent and constant headaches.  The assessment was chronic 
headaches.  

The March 2003 treatment report confirms the presence of a 
current disability, as the veteran has been diagnosed as 
suffering from chronic headaches.  However, there is no 
medical evidence of a nexus between current headache 
disability and the veteran's service.  

Even if, in the absence of the veteran's service medical 
records, the Board were to accept, as credible, the veteran's 
assertions that he experienced headaches in service, such 
still would not medically establish a chronic headache 
disability that had its onset in service.  As indicated 
above, the first documented post-service indication of 
headaches was several years after service (at which time 
headaches were deemed possible manifestations of anxiety), 
and there is no documented evidence of treatment for any 
alleged chronic headaches until many years later, in 2003.  
There also is no medical opinion evidence to even suggest a 
relationship between current headache disability and service.  
On this point, the Board notes that the fact that the 
veteran's own reported history of headaches since service may 
appear in his medical records, does not, without more, 
constitute a competent medical opinion to support the claim.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription 
of a lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional).  

In short, the medical evidence currently of record does not 
support the veteran's claim, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact support the claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, or medical relationship between current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard has any probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for headaches must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for headaches is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


